Glenda Hassan

 

From: Michael Volkov <mvolkov@volkoviaw.com>

Sent: Wednesday, July 8, 2020 4:54 PM

To: Lisa Eddins; Carolyn McFadden

Ce: Glenda Hassan

Subject: Health and Safety Concern and Ongoing Civil Litigation

Attachments: July 8 2020 Order Denying Telephonic Appearance.pdf; Unopposed Emergency Motion

to Appear at July 9 2020 Hearing Remotely.pdf

Dear Ms. Eddins and Ms. McFadden:

| am writing this to bring to the Chief Judge’s attention a health and safety concern relating to an ongoing case before
Senior Judge Lynn Hughes, in Brujo Finance Company, v. 100,266.35 Barrels of Gasoline, Case No. 4:20-cv-01551. A
hearing has been scheduled for tomorrow on plaintiff's motion for a private sale of seized cargo.

My firm represents Sea Energy Company, Inc., and SA Euroshipping as Interested Parties in this matter.

Once the hearing was scheduled, we filed a motion to appear telephonically because of the COVID-19 situation and the
fact the Courthouse is closed at this time. A copy of our motion is attached hereto. Judge Hughes denied our motion
and we do not have local counsel nor is it safe for us to travel to Houston, Texas, or appear in court sin Houston, Texas
given the current COVID-19 situation.

Judge Hughes’ denial of our motion gives us no way to participate in the proceeding and advocate on our clients’ behalf
given that we filed an emergency opposition to the motion for a private sale.

tam hoping that Chief Judge will look into this matter given our concern and the detrimental impact to our client in the
above-related matter.

Thank you in advance for you assistance. | am happy to speak to Chief Judge Rosenthal if he needs to do so.

Mike Volkov

Michael Volkov, CEO
The Volkov Law Group LLC

mvolkov@volkovlaw.com
(240) 505-1992

Corruption Crime & Compliance
https://blog.volkoviaw.com/
Volkov Law Group
http://volkoviaw.com
